Exhibit 10.13

LOGO [g40297img016.jpg]

 

Policy No      H3O1010 Reinsured      Homeowners Choice Property and Casualty
Insurance Company Account      Property Catastrophe Excess of Loss Reinsurance

MRC Exempt – Client Requirement

 

LOGO [g40297img001.jpg]   Account Executive / Broker:      Derek Keating  

 

Account Manager:

     Anthony Winckley  

 

Unique Market Reference

      

 

B11082008H3O1010

      

 

for Lloyd’s use

      

 

for ILU use

      

 

for LIRMA use

    

Benfield Limited is authorised by the Financial Services Authority under the
reference number 311884.

Registered in England no 1170753. Registered office 55 Bishopsgate.

 

 



--------------------------------------------------------------------------------

LOGO [g40297img016.jpg]

1108 BEN

 

 

Contract Endorsement

 

Unique Market Reference

   B11082008H3O1010

Endorsement Reference

   001

Reinsured

   Homeowners Choice Property and Casualty Insurance Company

 

 

CONTRACT CHANGES

 

 

It is hereby noted and agreed, effective on June 1, 2008, that paragraph C of
Article - VII - Definitions shall be deleted and the following substituted
therefor:

 

  “C. ‘Loss adjustment expense’ as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes. Loss adjustment expense shall include, but not
be limited to, interest on judgments, expenses of outside adjusters, a pro rata
share of salaries and expenses of the Company’s field employees and expenses of
other employees of the Company who have been temporarily diverted from their
normal and customary duties and assigned to the adjustment of losses covered by
this Contract, expenses of the Company’s officials incurred in connection with
losses covered by this Contract, and declaratory judgment expenses or other
legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto. Loss adjustment expense shall not include
normal office expenses or salaries of the Company’s officials.”

All other terms, clauses, and conditions remain unaltered.

 

 

 

Page 1



--------------------------------------------------------------------------------

LOGO [g40297img002.jpg]

 

 

Contract Endorsement

 

Unique Market Reference    B11082008H3O1010 Endorsement Reference    001
Reinsured    Homeowners Choice Property and Casualty Insurance Company

 

 

AGREEMENT

 

 

LOGO [g40297img003.jpg]

 

 

 

Page 2



--------------------------------------------------------------------------------

LOGO [g40297img002.jpg]

 

 

Contract Endorsement

 

Unique Market Reference    B11082008H3O1010 Endorsement Reference    001
Reinsured    Homeowners Choice Property and Casualty Insurance Company

 

 

AGREEMENT

 

 

LOGO [g40297img004.jpg]

 

 

 

Page 3



--------------------------------------------------------------------------------

LOGO [g40297img002.jpg]

 

 

Contract Endorsement

 

Unique Market Reference    B11082008H3O1010 Endorsement Reference    001
Reinsured    Homeowners Choice Property and Casualty Insurance Company

 

 

AGREEMENT

 

 

LOGO [g40297img005.jpg]

 

 

 

Page 4



--------------------------------------------------------------------------------

LOGO [g40297img016.jpg]

 

Risk Details    1108 BEN

 

 

 

Unique Market      B11082008H3O1010 Reference (UMR)      Type      Property
Catastrophe Excess of Loss Reinsurance

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the

Interests and Liabilities Agreement(s)

Attached Hereto

(hereinafter referred to as the “Reinsurer”)

Article I - Classes of Business Reinsured

By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force at the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Homeowners Multiple Peril (property sections only) and Dwelling Fire
(property sections only), subject to the terms, conditions and limitations set
forth herein and in Schedule A attached hereto.

Article II - Commencement and Termination

 

A. This Contract shall become effective on June 1, 2008, with respect to losses
arising out of loss occurrences commencing on or after that date, and shall
remain in force until May 31, 2009, both days inclusive, Local Standard Time at
the location where the loss occurrence commences.

 

B. Notwithstanding the provisions of paragraph A above, the Company may
terminate a Subscribing Reinsurer’s percentage share in this Contract in the
event any of the following circumstances occur, as clarified by public
announcement for subparagraphs 1 through 6 below, or upon discovery for
subparagraphs 7 and 8 below. To terminate a Subscribing Reinsurer’s percentage
share in this Contract, the Company must give the Subscribing Reinsurer written
notice by either certified or registered mail for which a return receipt is
requested. The effective date of termination will be as selected by the Company,
which may be a date that is retroactively applied up to a maximum of 65 days
prior to the date of applicable public announcement or discovery, subject to the
condition that such selected date must be the last day of a calendar month:

 

  1. The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under
the Subscribing Reinsurer’s accounting system) at the inception of this Contract
has been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or

 

 

 

Page 5



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

  2. The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under
the Subscribing Reinsurer’s accounting system) at any time during the term of
this Contract has been reduced by more than 20.0% of the amount of surplus (or
the applicable equivalent) at the date of the Subscribing Reinsurer’s most
recent financial statement filed with regulatory authorities and available to
the public as of the inception of this Contract; or

 

  3. The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or
downgraded below A- and/or Standard & Poor’s rating has been assigned or
downgraded below BBB+; or

 

  4. The Subscribing Reinsurer has become merged with, acquired by or controlled
by any other entity or individual(s) not controlling the Subscribing Reinsurer’s
operations previously; or

 

  5. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

  6. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary) or proceedings
have been instituted against the Subscribing Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or

 

  7. The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent; or

 

  8. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business.

 

C. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

Article III - Territory (BRMA 51A)

The territorial limits of this Contract shall be identical with those of the
Company’s policies.

Article IV - Exclusions

 

A. This Contract does not apply to and specifically excludes the following:

 

  1. All excess of loss reinsurance assumed by the Company.

 

  2. Reinsurance assumed by the Company under obligatory reinsurance agreements,
except intercompany reinsurance between the reinsured companies under this
Contract and agency reinsurance where the policies involved are to be
reunderwritten in accordance with the underwriting standards of the Company and
reissued as Company policies at the next anniversary or expiration date.

 

  3. Financial guarantee and insolvency.

 

 

Page 6



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

  4. All Accident and Health, Fidelity and Surety, Boiler and Machinery,
Workers’ Compensation and Credit business.

 

  5. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause -
Physical Damage - Reinsurance (U.S.A.)” attached to and forming part of this
Contract.

 

  6. Loss or damage caused by or resulting from war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard policy with a standard War Exclusion Clause.

 

  7. Loss or liability from any Pool, Association or Syndicate and any
assessment or similar demand for payment related to the Florida Hurricane
Catastrophe Fund or Citizens Property Insurance Corporation.

 

  8. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  9. Pollution and seepage coverages excluded under the provisions of the
“Pollution and Seepage Exclusion Clause (BRMA 39A)” attached to and forming part
of this Contract.

 

  10. Loss or liability excluded under the “Terrorism Exclusion” attached to and
forming part of this Contract.

 

  11. Losses from mold-related claims, unless arising out of an otherwise
covered peril.

 

  12. Flood, when written as such.

 

B. Notwithstanding the foregoing, the Company may request a special acceptance
of reinsurance falling within the scope of the exclusions set forth in paragraph
A (other than exclusions 3, 5, 6 and 10). Within five days of receipt of such a
request, each Subscribing Reinsurer shall accept such request, ask for
additional information, or reject the request. Any reinsurance that is specially
accepted by the Reinsurer shall be covered under this Contract and shall be
subject to the terms hereof, except as such terms shall be modified by the
special acceptance. If a Subscribing Reinsurer fails to respond to a special
acceptance request within five days, the Subscribing Reinsurer will be deemed to
have agreed to the special acceptance.

In the event a reinsurer becomes a party to this Contract subsequent to one or
more special acceptances hereunder, the new reinsurer shall automatically accept
such special acceptance(s) as being covered hereunder. Further, if one or more
Subscribing Reinsurers under this Contract agreed to special acceptance(s) under
the contract being replaced by this Contract, such special acceptance(s) shall
be automatically covered hereunder with respect to the interests and liabilities
of such Subscribing Reinsurer(s).

Article V - Retention and Limit

 

A.

As respects each excess layer of reinsurance coverage provided by this Contract,
the Company shall retain and be liable for the first amount of ultimate net
loss, shown as “Company’s Retention” for that excess layer in Schedule A
attached hereto, arising out of each loss occurrence. The Reinsurer shall then
be liable, as respects each excess layer, for the amount by which such ultimate
net loss exceeds the Company’s applicable retention, but the liability of the
Reinsurer under each excess layer shall not exceed the amount, shown as
“Reinsurer’s Per Occurrence Limit” for that excess layer in Schedule A attached
hereto, as respects any one loss occurrence.

 

 

Page 7



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

B. No claim shall be made under any excess layer of reinsurance coverage
provided by this Contract as respects any one loss occurrence unless at least
two risks insured or reinsured by the Company are involved in such loss
occurrence. For purposes of this Contract, the Company shall be the sole judge
of what constitutes one risk.

Article VI - Reinstatement

 

A. In the event all or any portion of the reinsurance under any excess layer of
reinsurance coverage provided by this Contract is exhausted by loss, the amount
so exhausted shall be reinstated immediately from the time the loss occurrence
commences hereon.

 

  1. As respects each amount so reinstated under the first excess layer, the
Company shall pay no additional premium.

 

  2. As respects each amount so reinstated under the second through fourth
excess layers, the Company agrees to pay additional premium equal to the product
of the following:

 

  a. The percentage of the occurrence limit for the excess layer reinstated
(based on the loss paid by the Reinsurer under that excess layer); times

 

  b. The earned reinsurance premium for the excess layer reinstated for the term
of this Contract (exclusive of reinstatement premium).

 

B. Whenever the Company requests payment by the Reinsurer of any loss under any
excess layer hereunder, the Company shall submit a statement to the Reinsurer of
reinstatement premium due the Reinsurer for that excess layer. If the earned
reinsurance premium for any excess layer for the term of this Contract has not
been finally determined as of the date of any such statement, the calculation of
reinstatement premium due for that excess layer shall be based on the deposit
premium for that excess layer and shall be readjusted when the earned
reinsurance premium for that excess layer for the term of this Contract has been
finally determined. Any reinstatement premium shown to be due the Reinsurer for
any excess layer as reflected by any such statement (less prior payments, if
any, for that excess layer) shall be payable by the Company concurrently with
payment by the Reinsurer of the requested loss for that excess layer. Any return
reinstatement premium shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible after receipt and verification of the
Company’s statement.

 

C. Notwithstanding anything stated herein, the liability of the Reinsurer under
any excess layer of reinsurance coverage provided by this Contract shall not
exceed either of the following:

 

  1. The amount, shown as “Reinsurer’s Per Occurrence Limit” for that excess
layer in Schedule A attached hereto, as respects loss or losses arising out of
any one loss occurrence; or

 

  2. The amount, shown as “Reinsurer’s Term Limit” for that excess layer in
Schedule A attached hereto, in all during the term of this Contract.

Article VII - Definitions

 

A. “Ultimate net loss” as used herein shall be defined as the sum or sums
(including loss in excess of policy limits, extra contractual obligations and
loss adjustment expense, as hereinafter defined) paid or payable by the Company
in settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s ultimate net loss has been ascertained.

 

 

Page 8



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

B. “Loss in excess of policy limits” and “extra contractual obligations” as used
herein shall be defined as:

 

  1. “Loss in excess of policy limits” shall mean 90.0% of any amount paid or
payable by the Company in excess of its policy limits, but otherwise within the
terms of its policy, such loss in excess of the Company’s policy limits having
been incurred because of, but not limited to, failure by the Company to settle
within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of an action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action.

 

  2. “Extra contractual obligations” shall mean 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the Company,
not covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

However, as respects ultimate net loss for each excess layer of reinsurance
coverage provided by this Contract, loss in excess of policy limits and extra
contractual obligations arising out of each loss occurrence shall not exceed an
amount equal to 25.0% of the loss under each excess layer of reinsurance
coverage provided by this Contract.

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

C. “Loss adjustment expense” as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes. Loss adjustment expense shall include, but not
be limited to, interest on judgments, expenses of outside adjusters, a pro rata
share of salaries of the Company’s field employees and expenses of other
employees of the Company who have been temporarily diverted from their normal
and customary duties and assigned to the adjustment of losses covered by this
Contract, expenses of the Company’s officials incurred in connection with losses
covered by this Contract, and declaratory judgment expenses or other legal
expenses and costs incurred in connection with coverage questions and legal
actions connected thereto. Loss adjustment expense shall not include normal
office expenses or salaries of the Company’s officials.

 

D. “Term of this Contract” as used herein shall be defined as the period from
June 1, 2008 until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences. However, if this Contract is
terminated, “term of this Contract” as used herein shall mean the period from
June 1, 2008 through the effective date of termination.

Article VIII - Other Reinsurance

The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

 

 

Page 9



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Article IX - Loss Occurrence

 

A. The term “loss occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “loss occurrence” shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event except that the term
“loss occurrence” shall be further defined as follows:

 

  1. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  2. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  3. As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to in the introductory portion of this
paragraph A) and fire following directly occasioned by the earthquake, only
those individual fire losses which commence during the period of 168 consecutive
hours may be included in the Company’s “loss occurrence.”

 

  4. As regards “freeze,” only individual losses directly occasioned by
collapse, breakage of glass and water damage (caused by bursting frozen pipes
and tanks) may be included in the Company’s “loss occurrence.”

 

  5. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which occur during any period of 168 consecutive hours
within the area of one state of the United States or province of Canada and
states or provinces contiguous thereto and to one another may be included in the
Company’s “loss occurrence.”

 

B. For all those “loss occurrences,” other than those referred to in
subparagraph 2 of paragraph A above, the Company may choose the date and time
when any such period of consecutive hours commences, provided that it is not
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss, and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any “loss occurrence” referred to in
subparagraph 1 of paragraph A above where only one such period of 72 consecutive
hours shall apply with respect to one event, regardless of the duration of the
event.

 

C. As respects those “loss occurrences” referred to in subparagraph 2 of
paragraph A above, if the disaster, accident or loss occasioned by the event is
of greater duration than 96 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more “loss occurrences,” provided that no
two periods overlap and no individual loss is included in more than one such
period, and provided that no period commences earlier than the date and time of
the occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.

 

D. No individual losses occasioned by an event that would be covered by a 72 or
96 hours clause may be included in any “loss occurrence” claimed under a 168
hours provision.

 

 

Page 10



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Article X - Loss Notices and Settlements

 

A. Whenever losses sustained by the Company appear likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of such losses at its own expense.

 

B. All loss settlements made by the Company, provided they are within the terms
of this Contract and the terms of the Company’s policies (except as respects
loss in excess of policy limits and extra contractual obligations), shall be
binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts for
which it may be liable upon receipt of reasonable evidence of the amount paid
(or scheduled to be paid within 14 days) by the Company.

Article XI - Salvage and Subrogation

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage or subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights if, in
the Company’s opinion, it is economically reasonable to do so.

Article XII - Florida Hurricane Catastrophe Fund

 

A. The Company shall provisionally purchase Florida Hurricane Catastrophe Fund
(“FHCF”) reimbursement coverage, including any Temporary Increase in Coverage
Limit Options, with a limit and retention of 90.0% of $120,467,044 excess of
$26,073,109.

The provisional limit and retention detailed above may increase or decrease
depending on the Company’s actual exposures on policies subject to the FHCF
reimbursement coverage during the term of this Contract. The Company and the
Reinsurer agree to accept and be bound by the final determination of the FHCF.

 

B. The Company shall purchase from the FHCF additional underlying coverage of
100% of $1,000,000 excess of $3,225,000 (including one reinstatement) provided
by the FHCF to Limited Apportionment Companies.

 

C. Any loss reimbursement paid or payable to the Company under the mandatory and
optional coverage layers provided by the FHCF as set forth in paragraphs A and B
above, as a result of loss occurrences commencing during the term of this
Contract shall inure to the benefit of this Contract. Further, any FHCF loss
reimbursement shall be deemed to be paid to the Company in accordance with the
reimbursement contract between the Company and the State Board of Administration
of the State of Florida at the full payout level set forth therein and will be
deemed not to be reduced by any reduction or exhaustion of the FHCF’s claims
paying capacity.

 

C. Prior to the determination of the Company’s FHCF retention and payout, if
any, under the mandatory and optional coverage layers set forth between the
Company and the State Board of Administration of the State of Florida in
paragraph A above, the Reinsurer’s liability hereunder will be determined
provisionally based on the projected payout, determined in accordance with the
provisions of the reimbursement contract. Following the FHCF’s final
determination of the payout under the coverage layers provided by the
reimbursement contract, the ultimate net loss under this Contract will be
recalculated. If, as a result of such calculation, the loss to the Reinsurer
under any excess layer of this Contract in any one loss occurrence is less than
the amount previously paid by the Reinsurer under that excess layer, the Company
shall promptly remit the difference to the Reinsurer. If the loss to the
Reinsurer under any excess layer in any one loss occurrence is greater than the
amount previously paid by the Reinsurer, the Reinsurer shall promptly remit the
difference to the Company.

 

 

Page 11



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

D. If an FHCF reimbursement amount is based on the Company’s losses in more than
one loss occurrence commencing during the term of this Contract, the total such
FHCF reimbursement received by the Company shall be allocated to individual loss
occurrences in chronological order of the dates such loss occurrences commence,
beginning with the first such loss occurrence commencing during the term of this
Contract, provided that:

 

  1. The portion of the total FHCF reimbursement amount to be allocated by the
Company to any individual loss occurrence shall be equal to the lesser of
(a) the amount of such FHCF reimbursement to which the Company would be entitled
for that loss occurrence alone, or (b) the remaining such FHCF reimbursement
which has not been allocated by the Company to prior loss occurrences; and

 

  2. The total amount allocated by the Company to all such loss occurrences
shall be equal to the total FHCF reimbursement received by the Company for such
loss occurrences.

Article XIII - Reinsurance Premium

 

A. As premium for each excess layer of reinsurance coverage provided by this
Contract, the Company shall pay the Reinsurer the greater of the following:

 

  1. The amount shown as “Contract Minimum Premium” (or a pro rata portion
thereof if this Contract is terminated prior to May 31, 2009, subject to no
known losses) for that excess layer in Schedule A attached hereto; or

 

  2. The sum of the Company’s aggregate total insured value for policies that
include wind coverage in force on September 30, 2008, multiplied by the
percentage shown as “Adjustment Rate” for that excess layer in Schedule A
attached hereto.

 

B. The Company shall pay the Reinsurer a deposit premium for each excess layer
equal to the amount, shown as “Contract Deposit Premium” for that excess layer
in Schedule A attached hereto, payable in four installments. The first and
second installments shall each be an amount equal to 20.0% of the “Contract
Deposit Premium” for that excess layer in Schedule A attached hereto, and are
due on June 1 and September 1 of 2008. The third and fourth installments shall
each be an amount equal to 30.0% of the “Contract Deposit Premium” for that
excess layer in Schedule A attached hereto, and are due on December 1, 2008 and
March 1, 2009. In the event this Contract is terminated in accordance with the
provisions of paragraph B of the Commencement and Termination Article, no
deposit premium installments shall be due after the effective date of
termination; however, notwithstanding the foregoing and subject to no known
losses for any excess layer hereunder, the Reinsurer shall be due a pro rata
portion of the “Contract Deposit Premium” for that excess layer in Schedule A
attached hereto as of the effective date of termination.

Notwithstanding the provisions above, in the event of a loss to any excess layer
hereunder and as respects any offset provided herein for the loss paid by the
Reinsurer for that excess layer, in lieu of the “Contract Deposit Premium”
percentages set forth above, the four installments shall be due on the
aforementioned dates and shall be an amount equal to 25.0% of the “Contract
Deposit Premium” for that excess layer in Schedule A attached hereto.

 

C. Within 30 days after the effective date of termination or expiration, or
within 30 days after September 30, 2008 (the date to be selected by the
Company), the Company shall provide a report to the Reinsurer setting forth the
premium due hereunder for each excess layer, computed in accordance with
paragraph A above, and any additional premium due the Reinsurer or return
premium due the Company for each excess layer shall be promptly remitted.

 

 

Page 12



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Article XIV - Late Payments

 

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 

B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (BRMA 23A)
(hereinafter referred to as the “Intermediary”) by the payment due date, the
party to whom payment is due may, by notifying the Intermediary in writing,
require the debtor party to pay, and the debtor party agrees to pay, an interest
penalty on the amount past due calculated for each such payment on the last
business day of each month as follows:

 

  1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

  2. 1/365ths of the six-month United States Treasury Bill rate as quoted in The
Wall Street Journal on the first business day of the month for which the
calculation is made; times

 

  3. The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

 

C. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  1. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 45 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.

 

  2. Any claim or loss payment due the Company hereunder shall be deemed due 10
days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.

 

  3. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1 and 2 of this paragraph C, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 45 days following transmittal of written notification that the
provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

 

D. Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

 

 

Page 13



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

E. Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Article XV - Offset (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

Article XVI - Access to Records (BRMA 1D)

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

Article XVII - Liability of the Reinsurer

 

A. The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company’s policies and any
endorsements thereon. However, in no event shall this be construed in any way to
provide coverage outside the terms and conditions set forth in this Contract.

 

B. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article XVIII - Net Retained Lines (BRMA 32E)

 

A. This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

Article XIX - Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

Article XX - Currency (BRMA 12A)

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

 

 

Page 14



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Article XXI - Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

Article XXII - Federal Excise Tax (BRMA 17D)

 

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XXIII - Reserves

 

A. The Reinsurer agrees to fund its share of the Company’s ceded unearned
premium and outstanding loss and loss adjustment expense reserves (including all
case reserves plus any reasonable amount estimated to be unreported from known
loss occurrences) by:

 

  1. Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or

 

  2. Escrow accounts for the benefit of the Company; and/or

 

  3. Cash advances;

if the Reinsurer:

 

  1. Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Company and if, without such
funding, a penalty would accrue to the Company on any financial statement it is
required to file with the insurance regulatory authorities involved; or

 

  2. Has experienced any of the circumstances described in paragraph B of the
Commencement and Termination Article. However, if such circumstance is
rectified, then no special funding requirements shall apply and any such current
funding in accordance with the provisions above shall be released to the
Reinsurer.

For purposes of this Contract, the Lloyd’s United States Credit for Reinsurance
Trust Fund shall be considered an acceptable funding instrument. The Reinsurer,
at its sole option, may fund in other than cash if its method and form of
funding are acceptable to the insurance regulatory authorities involved.

 

B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

  1. To reimburse itself for the Reinsurer’s share of losses and/or loss
adjustment expense paid under the terms of policies reinsured hereunder, unless
paid in cash by the Reinsurer;

 

 

Page 15



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

 

  2. To reimburse itself for the Reinsurer’s share of any other amounts claimed
to be due hereunder, unless paid in cash by the Reinsurer;

 

  3. To fund a cash account in an amount equal to the Reinsurer’s share of any
ceded unearned premium and/or outstanding loss and loss adjustment expense
reserves (including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences) funded by means of a letter of credit
which is under non-renewal notice, if said letter of credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date;

 

  4. To refund to the Reinsurer any sum in excess of the actual amount required
to fund the Reinsurer’s share of the Company’s ceded unearned premium and/or
outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known loss
occurrences), if so requested by the Reinsurer; and

 

  5. To reimburse itself for the Reinsurer’s portion of the unearned reinsurance
premium paid to the Reinsurer hereunder.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(3) or B(5), or in the case of
B(2), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

Article XXIV - Insolvency

 

A. In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

 

B. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

 

C. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

 

 

Page 16



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Article XXV - Arbitration

 

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.

 

B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

C. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

E. Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
State of Florida.

Article XXVI - Service of Suit (BRMA 49C)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

 

A. It is agreed that in the event the Reinsurer fails to pay any amount claimed
to be due hereunder, the Reinsurer, at the request of the Company, will submit
to the jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

 

B. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

 

 

Page 17



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Article XXVII - Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.

Article XXVIII - Confidentiality

The Reinsurer shall maintain the confidentiality of all information reviewed
during any inspection as well as the results of such inspection and shall not
disclose such materials to third parties other than the Reinsurer’s auditors,
legal counsel, retrocessionaires, or as required in any action brought to
enforce the Reinsurer’s rights under this Contract, or as required by a London
market lead, regulatory agency, court order or subpoena, provided that the other
party is given prior notice of such regulatory requirement, court order or
subpoena.

Article XXIX - Entire Agreement

This written Contract constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract. Any change or modification to this Contract will be made by amendment
to this Contract and signed by the parties.

Article XXX - Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

Article XXXI - Agency Agreement (BRMA 73A)

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXXII - Notices and Contract Execution

 

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  1. Paper documents with an original ink signature;

 

  2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  3. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

 

Page 18



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

Article XXXIII - Intermediary (BRMA 23A)

Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder. All communications (including but not limited to
notices, statements, premium, return premium, commissions, taxes, losses, loss
adjustment expense, salvages and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Benfield Inc. Payments by
the Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.

 

 

Page 19



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Schedule A

Excess Catastrophe

Reinsurance Contract E Effective: June 1, 2008

issued to

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

 

     First
Excess     Second
Excess     Third
Excess     Fourth
Excess  

Company’s Retention

   $ 3,225,000     $ 13,250,000     $ 26,000,000     $ 40,000,000  

Reinsurer’s Per Occurrence Limit

   $ 9,025,000     $ 12,750,000     $ 14,000,000     $ 45,000,000  

Reinsurer’s Term Limit

   $ 18,050,000     $ 25,500,000     $ 28,000,000     $ 90,000,000  

Contract Minimum Premium

   $ 4,115,400     $ 3,519,000     $ 1,960,000     $ 3,780,000  

Adjustment Rate

     0.07746 %     0.06624 %     0.03689 %     0.07115 %

Contract Deposit Premium

   $ 5,144,250     $ 4,398,750     $ 2,450,000     $ 4,725,000  

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.

 

 

Page 20



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material,” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a) where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reassured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

 

 

Page 21



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b) with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

N.M.A. 1119

BRMA 35B

 

 

Page 22



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Pollution and Seepage Exclusion Clause

This Contract excludes loss and/or damage and/or costs and/or expenses arising
from seepage and/or pollution and/or contamination, other than contamination
from smoke. Nevertheless, this exclusion does not preclude payment of the cost
of removing debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company’s property loss under the
applicable original policy.

BRMA 39A

 

 

Page 23



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Terrorism Exclusion (Treaty Reinsurance)

Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from,
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.

An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:

 

  1. Involves violence against one or more persons; or

 

  2. Involves damage to property; or

 

  3. Endangers life other than the person committing the action; or

 

  4. Creates a risk to health or safety of the public or a section of the
public; or

 

  5. Is designed to interfere with or disrupt an electronic system.

This Contract also excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from, or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against or
responding to any act of terrorism.

Notwithstanding the above and subject otherwise to the terms, conditions and
limitations of this Contract, in respect only of personal lines, this Contract
will pay actual loss or damage (but not related cost and expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, radioactive or nuclear pollution, contamination or
explosion.

 

 

Page 24



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Taxes Payable by

Reinsured and

Administered by

Reinsurers

   None. Wording    The Risk Details section of this Contract and any
endorsements and/or amendments attached hereto set out all the terms and
conditions of this reinsurance. The Contract Wording for such reinsurance shall
consist of such terms and conditions and shall set out Reinsurers’
participations hereon. Such Contract Wording may include Contract Title Front
Sheet, Table of Contents, Reinsured’s attestation clause, Interests and
Liabilities Agreements and/ or Signing Page(s) / Schedules, as appropriate.
Agreement by the Reinsurers to this Contract and any endorsements and/or
amendments attached hereto shall constitute agreement to such Contract Wording.
Subjectivities    None. Reinsurer Contract Documentation    To follow the
“Wording” article except:   

1.      The Broker to produce the Contract Wording and/or Addenda, as
appropriate;

  

2.      Lloyd’s and Company Reinsurers hereon authorise Xchanging Ins-sure
Services (XIS) to sign and seal the Contract Wording on a FDO basis;

  

3.      XIS to sign Lloyd’s policy.

 

 

Page 25



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

APPENDIX - Information

 

 

 

Information   

1.      Benfield Placing Information Booklet dated 28th April, 2008

.   

2.      2008 Estimated Aggregate Wind TIV as of 30th September, 2008: 2008
Estimated Aggregate USD6,640,706,700

 

 

Page 26



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

APPENDIX – Security Details

 

 

 

Reinsurer’s

Liability

    

(Re)lnsurer’s Liability Clause ~ LMA3333

 

     (Re)insurer’s liability several not joint      The liability of a
(re)insurer under this contract is several and not joint with other (re)insurers
party to this contract. A (re)insurer is liable only for the proportion of
liability it has underwritten. A (re)insurer is not jointly liable for the
proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.      The proportion of liability under this
contract underwritten by a (re)insurer (or, in the case of a Lloyd’s syndicate,
the total of the proportions underwritten by all the members of the syndicate
taken together) is shown next to its stamp. This is subject always to the
provision concerning “signing” below.      In the case of a Lloyd’s syndicate,
each member of the syndicate (rather than the syndicate itself) is a
(re)insurer. Each member has underwritten a proportion of the total shown for
the syndicate (that total itself being the total of the proportions underwritten
by all the members of the syndicate taken together). The liability of each
member of the syndicate is several and not joint with other members. A member is
liable only for that member’s proportion. A member is not jointly liable for any
other member’s proportion. Nor is any member otherwise responsible for any
liability of any other (re)insurer that may underwrite this contract. The
business address of each member is Lloyd’s, One Lime Street, London EC3M 7HA.
The identity of each member of a Lloyd’s syndicate and their respective
proportion may be obtained by writing to Market Services, Lloyd’s, at the above
address.      Proportion of liability      Unless there is “signing” (see
below), the proportion of liability under this contract underwritten by each
(re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together) is
shown next to its stamp and is referred to as its “written line”.      Where
this contract permits, written lines, or certain written lines, may be adjusted
(“signed”). In that case a schedule is to be appended to this contract to show
the definitive proportion of liability under this contract underwritten by each
(re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”. The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.      Although reference is made at various points in
this clause to “this contract” in the singular, where the circumstances so
require this should be read as a reference to contracts in the plural.

 

 

Page 27



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Order Hereon     

First Layer: 11.000% of 100%

Second Layer: 8.000% of 100%

Third Layer: 46.500% of 100%

Fourth Layer: 41.500% of 100%

Basis of Written Lines      Percentage of Whole

Signing

Provisions

    

In the event that the written lines hereon exceed 100% of the order, any lines
written “to stand” will be allocated in full and all other lines will be signed
down in equal proportions so that the aggregate signed lines are equal to 100%
of the order without further agreement of any of the Reinsurers.

 

However:

 

a)      In the event that the placement order is not completed by the
commencement date of the Contract then all lines written by that date will be
signed in full;

 

b)      The Reinsured may elect for the disproportionate signing of Reinsurers
lines, without further specific agreement of Reinsurers, providing that any such
variation is made prior to the commencement date of the period of the Contract,
and that lines written “to stand” may not be varied without the documented
agreement of those Reinsurers;

 

c)      The signed lines resulting from the application of the above provisions
can be varied, before or after commencement date of the period of the Contract,
by the documented agreement of the Reinsured and all Reinsurers whose lines are
to be varied. The variation to the Contract will take effect only when all such
Reinsurers have agreed, with the resulting variation in signed lines commencing
from the date set out in that agreement.

 

The signed line will be entered on the respective Reinsurer signing page by the
Broker and shall be notified to the Reinsurer.

Signing

Pages

    

This Contract incorporates a Reinsurer Interests and Liabilities Agreement and
corresponding Signing Page, signature of which binds the Reinsurer and the
Reinsured to the terms and conditions of this Contract.

 

Where the Reinsurer provides acceptance of a share by alternative
correspondence, this shall constitute their formal signature until superseded by
a completed Interests and Liabilities Agreement or Signing Page.

 

For the purposes of the application of (Re)Insurer’s Liability Clause ~ LMA3333,
each Reinsurer signed line is recorded on the Reinsurer’s Signing Page and not
in a separate schedule appended to this Contract.

 

 

Page 28



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

APPENDIX - Subscription Agreement

 

 

 

Slip Leader   

1st & 2nd - MAP 2791

3rd & 4th - MAP 2007

Basis of

Agreement to

Contract

Changes

  

Additions, deletions or amendments to this Contract can only be made by an
endorsement produced by Benfield Limited and shall be binding upon both parties
on the same basis as stated under the Signing Pages section of Security Details.

 

The agreement process, other than for Special Acceptances, is as follows:

  

1.      Reinsurers whose participation is subject to the General Underwriter
Agreement October 2001. Excess of Loss and Treaty Reinsurance Schedule (October
2002),

  

Part 1 changes to be agreed by Slip Leader only on behalf of all other
Reinsurers within the GUA. Part 2 changes to be agreed by the Slip Leader and
Agreement Parties only on behalf of all Reinsurers within the GUA.

Part 3 changes to be agreed by all Reinsurers within the GUA.

  

2.      Reinsurers whose participation is not subject to the General Underwriter
Agreement October 2001.

  

Each such Reinsurer to agree all amendments and alterations.

   With regard to special acceptances, these shall be handled in accordance with
the provisions of the Special Acceptance section of Risk Details.    When
details of agreed endorsements are required to be provided to following
Reinsurer(s) a Broker visit, e-mail or other electronic means, facsimile or
letter will be used by Benfield Limited.

Other Agreement

Parties for Contract

Changes, for Part 2

GUA Changes only

   Where no other agreement parties are specified, Part 2 changes will be agreed
by the Slip Leader only.

Agreement Parties for

Contract Changes, for

their proportion only

   None.

Basis of Claims

Agreement

   Claims to be managed in accordance with the Lloyd’s 2006 Claims Scheme and
IUA Claims Agreement Practices, except as amended by the following:   

1.      Lloyd’s Reinsurers agree to waive the Xchanging Ins-sure Services
settlement delay procedures in respect of first advice and settlement;

  

2.      All loss settlements within or equal to a previously agree reserve shall
be automatically payable by Reinsurers. Where losses are advised and/or settled
on a “block” or “bordereaux” basis, this shall still apply in relation to each
individual loss comprising the “block” or “bordereaux”;

 

 

Page 29



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

  

3.      On any claim agreed by the Claims Leaders any action to subrogate,
pursue or investigate a claim against a third party shall not delay settlement
hereon;

  

4.      A request for further information shall not delay payment of a claim
once it has been approved by the Claims Leaders but such information request
will still be pursued after payment;

  

5.      XIS Company Reinsurers to agree settlement requests on a Claims
Electronic Settlements (CES) basis via the Class system;

  

6.      In the event of the Leaders receiving an arbitration request or wishing
to commence arbitration, each subscribing Reinsurer agreed EITHER to follow the
Leader’s conduct of such arbitration and be bound by its outcome OR to elect to
pay their share of any claim and/or reject going to arbitration;

  

7.      Agree to allow collection of claims and returns hereunder against the
production of original or designated copy policies as required.

  

8.      All Non-Bureaux Reinsurers to agree claims for their own proportion
only.

Claims Agreement Parties    By the first Lloyd’s and all XIS company Reinsurers
subscribing to this Contract plus Xchanging Claims Services (London) on behalf
of all following Lloyd’s Syndicates; and by each non-bureau Reinsurer
subscribing to this Contract (by correspondence). Claims Administration   
Benfield Limited and Bureau Reinsurers agree that any claims hereunder
(including any claims related costs/fees) will be notified and administered via
ECF with any payment(s) processed via CLASS, unless both parties agree to do
otherwise.    Only losses incurred excess of the Treaty Retention to be advised
on an individual basis.

Rules and Extent

of any other Delegated Claims Authority

   None. Expert(s) Fees Collection    For the avoidance of any doubt, it is
understood that Benfield Limited shall have no responsibility whatsoever for the
collection of any expert fees and expenses. Settlement Due Date    30th June,
2008

Deferred Premium

Period of Credit

   30 days

 

 

Page 30



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Adjustment Premium Period of Credit    120 days Bureaux Arrangements    Where
possible Benfield Limited will submit De-linked accounts to Xchanging Ins-sure
Services. Premium payment requirements deemed met if accounts are correctly
released for settlement to Ins-sure in line with bureau procedures on or before
settlement due date. Non Bureaux Arrangements    The provisions of the General
Underwriters Agreement (GUA October 2001) and accompanying Excess of Loss and
Treaty Reinsurance Schedule (October 2002) shall not apply in relation to the
participation of non-bureau markets subscribing hereto. All non-bureau
Reinsurers to agree all contract changes for their respective shares (by
correspondence).

Additional

Administrative Agreements

  

Underwriting Audit/Claims Reviews and Fees:

 

Underwriting Audit/Claims reviews to be authorised by the Slip Leader and XCS,
and at the cost to current Reinsurers hereon. Settlement of fees to be agreed by
the Slip Leader and XCS.

 

 

Page 31



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

APPENDIX - Fiscal and Regulatory

 

 

 

Tax Payable by Reinsurer(s)   

As provided in the Risk Details Section, the rate of Federal Excise Tax is 1%.

The statutory tax amount shown above is correct at the attachment date of this
Contract; however, by its very nature may be subject to revision during the
currency of the period hereon. All such revisions are deemed to be automatically
accepted by reinsurers subscribing hereto.

Country of Origin    The United States of America Overseas Broker    Benfield
Inc.    3655 North Point Parkway    Suite 300    Alpharetta, GA 30005    USA US
Classification    U.S. Reinsurance. NAIC Codes    The NAIC Codes for the
reinsured companies are as follows:    Company   NAIC Code   

Homeowners Choice Property and

Casualty Insurance Company

  12944    LSW 1007 (Reinsurance) - NAIC Clause   

“The NAIC Identification number for each participating Syndicate shown herein is
AA-1 12 followed by a four (4) digit number that can be derived by adding 6000
to the Syndicate number.”

(This item will be included in the Cover Note).

Allocation of Premium to Coding    XA FSA Client Classification    Reinsurance

 

 

Page 32



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

APPENDIX - Broker Remuneration and Deductions

 

 

 

Fee Payable

By Client?

   No. Total Brokerage    15% (nil on reinstatement premiums). Other Deductions
from Premium    None.

 

 

Page 33



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd’s

shown in the Signing Page(s) attached hereto

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

  8.000% of the First Excess Catastrophe Reinsurance

  5.000% of the Second Excess Catastrophe Reinsurance

33.500% of the Third Excess Catastrophe Reinsurance

28.500% of the Fourth Excess Catastrophe Reinsurance

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.

 

 

Page 34



--------------------------------------------------------------------------------

\UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement(s)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al,

as defined in the above captioned Contract

The Subscribing Reinsurer hereby agrees to the terms and conditions of the
reinsurance as contained in the attached Interests and Liabilities Agreement and
Contract. The Broker is also allowed to subsequently allocate a signed line,
which is entered below and shall be separately notified to the Subscribing
Reinsurer.

Signed in London, this 11th day of June in the year 2008

For and on behalf of:

LOGO [g40297img006.jpg]

 

    WRITTEN LINES    SIGNED LINES
(entered by Broker)  

LAYER

 

Percentage

   Reference   

First Layer

  5%    70% X 1108YG03539    3.500 %      30% X 1108LX03540    1.500 %

Second Layer

  5%    70% X 1108MG03541    3.500 %      30% X 1108NX03542    1.500 %

Third Layer

  5%    70% X 1108PG03543    3.500 %      30% X 1108RX03544    1.500 %

Fourth Layer

  5%    70% X 1108TG03545    3.500 %      30% X 1108WX03546    1.500 %

 

 

Page 35



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement(s)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al,

as defined in the above captioned Contract

The Subscribing Reinsurer hereby agrees to the terms and conditions of the
reinsurance as contained in the attached Interests and Liabilities Agreement and
Contract. The Broker is also allowed to subsequently allocate a signed line,
which is entered below and shall be separately notified to the Subscribing
Reinsurer.

Signed in London, this 11th day of June in the year 2008

For and on behalf of:

LOGO [g40297img008.jpg]

 

     WRITTEN LINES    SIGNED LINES
(entered by Broker)  

LAYER

   Percentage     Reference   

First Layer

   0 %     

Second Layer

   0 %     

Third Layer

   7 1/2 %   CAC2397508UA    7.500 %

Fourth Layer

   5 %   CAC2397608FA    5.000 %

 

 

Page 36



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement(s)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al,

as defined in the above captioned Contract

The Subscribing Reinsurer hereby agrees to the terms and conditions of the
reinsurance as contained in the attached Interests and Liabilities Agreement and
Contract. The Broker is also allowed to subsequently allocate a signed line,
which is entered below and shall be separately notified to the Subscribing
Reinsurer.

Signed in London, this 11th day of June in the year 2008.

For and on behalf of:

LOGO [g40297img009.jpg]

 

 

 

     WRITTEN LINES    SIGNED LINES
(entered by Broker)  

LAYER

   Percentage     Reference   

First Layer

       

Second Layer

       

Third Layer

   10 %   XC08CX914Y2X    10.000 %

Fourth Layer

   10 %   XC08CX915H2X    10.000 %

 

 

Page 37



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement(s)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al,

as defined in the above captioned Contract

The Subscribing Reinsurer hereby agrees to the terms and conditions of the
reinsurance as contained in the attached Interests and Liabilities Agreement and
Contract. The Broker is also allowed to subsequently allocate a signed line,
which is entered below and shall be separately notified to the Subscribing
Reinsurer.

Signed in London, this 11th day of June in the year 2008.

For and on behalf of:

LOGO [g40297img010.jpg]

 

     WRITTEN LINES    SIGNED LINES
(entered by Broker)  

LAYER

   Percentage     Reference   

First Layer

   3 %   YPT1XA2965BX    3.000 %

Second Layer

   /       

Third Layer

   10 %   YPT1XA2966BX    10.000 %

Fourth Layer

   /       

 

 

Page 38



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement(s)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al,

as defined in the above captioned Contract

The Subscribing Reinsurer hereby agrees to the terms and conditions of the
reinsurance as contained in the attached Interests and Liabilities Agreement and
Contract. The Broker is also allowed to subsequently allocate a signed line,
which is entered below and shall be separately notified to the Subscribing
Reinsurer.

Signed in London, this 11th day of June in the year 2008.

For and on behalf of:

LOGO [g40297img011.jpg]

 

      WRITTEN LINES    SIGNED LINES
(entered by Broker)  

LAYER

   Percentage     Reference   

First Layer

   /       

Second Layer

   /       

Third Layer

   /       

Fourth Layer

   1 %   XPTIXA2968BX    1.000 %

 

 

Page 39



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement(s)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al,

as defined in the above captioned Contract

The Subscribing Reinsurer hereby agrees to the terms and conditions of the
reinsurance as contained in the attached Interests and Liabilities Agreement and
Contract. The Broker is also allowed to subsequently allocate a signed line,
which is entered below and shall be separately notified to the Subscribing
Reinsurer.

Signed in London, this 11th day of June in the year 2008.

For and on behalf of:

LOGO [g40297img012.jpg]

 

      WRITTEN LINES    SIGNED LINES
(entered by Broker)  

LAYER

   Percentage    Reference   

First Layer

   /      

Second Layer

   /      

Third Layer

   /      

Fourth Layer

   5    RW24508ACSA7    5.000 %

 

 

Page 40



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement(s)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al,

as defined in the above captioned Contract

The Subscribing Reinsurer hereby agrees to the terms and conditions of the
reinsurance as contained in the attached Interests and Liabilities Agreement and
Contract. The Broker is also allowed to subsequently allocate a signed line,
which is entered below and shall be separately notified to the Subscribing
Reinsurer.

Signed in London, this 11th day of June in the year 2008.

For and on behalf of:

LOGO [g40297img013.jpg]

 

     WRITTEN LINES    SIGNED LINES
(entered by Broker)  

LAYER

   Percentage     Reference   

First Layer

   NIL       

Second Layer

   NIL       

Third Layer

   1 %   300153700008    1.000 %

Fourth Layer

   2.5 %   300153800008    2.500 %

 

 

Page 41



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Signing Page

for

Amlin Bermuda Limited

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al,

as defined in the above captioned Contract

The Subscribing Reinsurer hereby accepts the percentage shares set forth below
as Signed Lines in the interests and liabilities of the “Reinsurer” as set forth
in the attached Contract captioned above.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

The Subscribing Reinsurer hereby agrees to the terms and conditions of the
reinsurance as contained in this Agreement and Contract. The Broker is also
allowed to subsequently allocate a signed line, which is entered below and shall
be separately notified to the Subscribing Reinsurer.

Signed in Hamilton, Bermuda, this 11th day of June in the year 2008.

 

      WRITTEN LINES    SIGNED LINES
(entered by Broker)  

LAYER

   Percentage     Reference   

First Layer

       

Second Layer

       

Third Layer

   10 %   CAC6168608LB    10.000 %

Fourth Layer

   10 %   CAC6168708ZB    10.000 %

LOGO [g40297img015.jpg]

 

 

Page 42



--------------------------------------------------------------------------------

UMR B11082008H3O1010    LOGO [g40297img007.jpg]    1108 BEN

 

 

 

Signing Page

for

SCOR Switzerland Limited

Zurich, Switzerland

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al,

as defined in the above captioned Contract

The Subscribing Reinsurer hereby accepts the percentage shares set forth below
as Signed Lines in the interests and liabilities of the “Reinsurer” as set forth
in the attached Contract captioned above.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

The Subscribing Reinsurer hereby agrees to the terms and conditions of the
reinsurance as contained in this Agreement and Contract. The Broker is also
allowed to subsequently allocate a signed line, which is entered below and shall
be separately notified to the Subscribing Reinsurer.

Signed in Zurich, this 13th day of June in the year 2008.

 

      WRITTEN LINES    SIGNED LINES
(entered by Broker)   LAYER    Percentage     Reference   

First Layer

   3 %   PR2HA0105GG6084    3.000 %

Second Layer

   3 %   PR2HB0105GG6084    3.000 %

Third Layer

   3 %   PR2HC0105GG6084    3.000 %

Fourth Layer

   3 %   PR2HD0105GG6084    3.000 %

LOGO [g40297img014.jpg]

 

 

Page 43



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Amlin Bermuda Limited

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

   0% of the First Excess Catastrophe Reinsurance

        0% of the Second Excess Catastrophe Reinsurance

10.0% of the Third Excess Catastrophe Reinsurance

  10.0% of the Fourth Excess Catastrophe Reinsurance

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 11th day of July in the year 2008.

LOGO [g40297img017.jpg]

 

08IL\H3O1010   

LOGO [g40297img016.jpg]

 

Page 44



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Flagstone Reinsurance Limited

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

35.0%    of the First Excess Catastrophe Reinsurance    REF:    AN2116A - 08
15.0%    of the Second Excess Catastrophe Reinsurance       AN2116B - 08 15.0%
   of the Third Excess Catastrophe Reinsurance       AN2116C - 08 15.0%    of
the Fourth Excess Catastrophe Reinsurance       AN2116D - 08

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 13th day of June in the year 2008.

LOGO [g40297img018.jpg]

LOGO [g40297img019.jpg]                                                     

 

08IL\H3O1010    LOGO [g40297img016.jpg]

 

Page 45



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

DaVinci Reinsurance Ltd.

Hamilton, Bermuda

by

Renaissance Underwriting Managers

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0%    of the First Excess Catastrophe Reinsurance 16.0%    of the Second Excess
Catastrophe Reinsurance 0%    of the Third Excess Catastrophe Reinsurance 0%   
of the Fourth Excess Catastrophe Reinsurance

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 13 day of June in the year 2008.

LOGO [g40297img020.jpg]

LOGO [g40297img021.jpg]                                             

 

08IL\H3O1010   

LOGO [g40297img016.jpg]

 

Page 46



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Motors Insurance Corporation

Detroit, Michigan

by

GMAC Re Corporation

Mt. Laurel, New Jersey

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0%    of the First Excess Catastrophe Reinsurance 6.5%    of the Second Excess
Catastrophe Reinsurance 8.0%    of the Third Excess Catastrophe Reinsurance 2.0%
   of the Fourth Excess Catastrophe Reinsurance

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Mt. Laurel, New Jersey, this 12th day of June in the year 2008.

LOGO [g40297img022.jpg]

 

LOGO [g40297img016.jpg]

08IL\H3O1010   

 

Page 47



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Hannover Re (Bermuda), Ltd.

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

   0%    of the First Excess Catastrophe Reinsurance          0%   
of the Second Excess Catastrophe Reinsurance          5.0%    of the Third
Excess Catastrophe Reinsurance    US02732 0308       7.5%    of the Fourth
Excess Catastrophe Reinsurance    US02732 0408   

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 12TH day of June in the year 2008.

LOGO [g40297img023.jpg]

 

LOGO [g40297img016.jpg]

08IL\H3O1010   

 

Page 48



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Lehman Re Ltd.

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

  0%   of the First Excess Catastrophe Reinsurance      0%  
of the Second Excess Catastrophe Reinsurance      4.0%   of the Third Excess
Catastrophe Reinsurance      3.0%   of the Fourth Excess Catastrophe Reinsurance
  

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 17th day of June in the year 2008.

LOGO [g40297img024.jpg]

 

LOGO [g40297img016.jpg]

08IL\H3O1010   

 

Page 49



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Montpelier Reinsurance Ltd.

Pembroke, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

12.0%     of the First Excess Catastrophe Reinsurance      12.0%     of the
Second Excess Catastrophe Reinsurance   12.0%     of the Third Excess
Catastrophe Reinsurance     12.0%     of the Fourth Excess Catastrophe
Reinsurance

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 13th day of June in the year 2008.

LOGO [g40297img025.jpg]

 

08IL\H3O1010   

LOGO [g40297img016.jpg]

 

Page 50



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

New Castle Reinsurance Company Ltd.

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 0%     of the First Excess Catastrophe Reinsurance

   7.5%     of the Second Excess Catastrophe Reinsurance

5.0%     of the Third Excess Catastrophe Reinsurance

     0%     of the Fourth Excess Catastrophe Reinsurance

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 16 day of June in the year 2008.

LOGO [g40297img026.jpg]

 

08IL\H3O1010   

LOGO [g40297img016.jpg]

 

Page 51



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

PARIS RE

Paris, France

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0%    of the First Excess Catastrophe Reinsurance 0%    of the Second Excess
Catastrophe Reinsurance 3.0%    of the Third Excess Catastrophe Reinsurance 3.0%
   of the Fourth Excess Catastrophe Reinsurance

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Paris, France, this 13th day of June in the year 2008.

LOGO [g40297img027.jpg]

 

08IL\H3O1010   

LOGO [g40297img016.jpg]

 

Page 52



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

QBE Reinsurance Corporation

Philadelphia, Pennsylvania

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0%    of the First Excess Catastrophe Reinsurance 0%    of the Second Excess
Catastrophe Reinsurance 1.5%    of the Third Excess Catastrophe Reinsurance 1.5%
   of the Fourth Excess Catastrophe Reinsurance

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

New York, New York, this 23rd day of June in the year 2008.

LOGO [g40297img028.jpg]

 

08IL\H3O1010   

LOGO [g40297img016.jpg]

 

Page 53



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Renaissance Reinsurance, Ltd.

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0%    of the First Excess Catastrophe Reinsurance    24.0%   
of the Second Excess Catastrophe Reinsurance    0%    of the Third Excess
Catastrophe Reinsurance    0%    of the Fourth Excess Catastrophe Reinsurance   

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 13 day of June in the year 2008.

LOGO [g40297img029.jpg]

LOGO [g40297img030.jpg]                                       
                     

 

08IL\H3O1010   

LOGO [g40297img016.jpg]

 

Page 54



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Tokio Millennium Re Ltd.

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0%    of the First Excess Catastrophe Reinsurance    0%   
of the Second Excess Catastrophe Reinsurance    0%    of the Third Excess
Catastrophe Reinsurance    8.0%    of the Fourth Excess Catastrophe Reinsurance
  

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 19th day of June in the year 2008.

LOGO [g40297img031.jpg]

 

LOGO [g40297img016.jpg]

08IL\H3O1010   

 

Page 55



--------------------------------------------------------------------------------

Interests and Liabiliities Agreement

of

Wentworth Insurance Company-Limited

Christ Church, Barbados

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St, Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

(hereinafter referred to collectively as the “Company”)

It Is Hereby Agreed that the Subscribing Reinsurer shall have the following
percentage shares in the interests and liabilities of the “Reinsurer” as set
forth in the attached Contract captioned above:

 

30.0%    of the First Excess Catastrophe Reinsurance    0%   
of the Second Excess Catastrophe Reinsurance    0%    of the Third Excess
Catastrophe Reinsurance    0%    of the Fourth Excess Catastrophe Reinsurance   

It Is Further Agreed that this Agreement shall become effective on June 1, 2008,
and shall continue in force until May 31, 2009, both days inclusive, Local
Standard Time at the location where the loss occurrence commences, unless
earlier terminated in accordance with the provisions of the attached Contract.

It Is Also Agreed that further to the conditions described in Article XXIII -
Reserves - the following shall apply:

 

A. The Subscribing Reinsurer agrees to transfer its share of ceded reinsurance
premium into a Trust Account in order to fund its share of the Company’s ceded
unearned premium and outstanding loss and loss adjustment expense reserves
(including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences) (the “Subscribing Reinsurer’s
obligations”).

If, during the course of the 12 months ending May 31, 2009, the Subscribing
Reinsurer’s obligations exceed the market value of the eligible assets held in
the Trust Account, the Subscribing Reinsurer shall, after receipt of notice of
such excess from the Company, add eligible assets to the Trust Account with a
market value equal to such difference.

 

08IL\H3O1010

Page 1 of 3

  

LOGO [g40297img016.jpg]

 

Page 56



--------------------------------------------------------------------------------

B. In all events, the Trust Account will comply with the requirements of New
York Regulation 114. The assets deposited in the Trust Account shall be valued
according to their current fair market value and shall consist only of cash
(United States legal tender), certificates of deposit (issued by a United States
bank and payable in United States legal tender) and investments of the types
specified in paragraphs 1, 2, 3, 8, and 10 of Section 1404(a) of the New York
Insurance Law provided that such investments are issued by an institution that
is not the parent, subsidiary, or affiliate of either the Subscribing Reinsurer
or the Company. The Subscribing Reinsurer, prior to depositing assets with the
trustee, will execute assignments, endorsements in blank, or transfer legal
title to the trustee of all shares, obligations or any other assets requiring
assignments, in order that the Company, or the trustee upon the direction of the
Company, may whenever necessary negotiate any such trust assets without the
consent or signature from the Subscribing Reinsurer or any other entity. All
settlement of account between the Company and the Subscribing Reinsurer will be
made in cash or its equivalent. The Subscribing Reinsurer and Company agree,
notwithstanding anything to the contrary in this Contract, that the Trust
Account provided by the Subscribing Reinsurer pursuant to the provisions of this
Contract may be drawn upon by the Company or its successors in interest at any
time without diminution because of the insolvency of the Company or the
Subscribing Reinsurer, but only for one or more of the following purposes:

 

  1. To reimburse itself for the Subscribing Reinsurer’s share of losses and/or
loss adjustment expense paid under the terms of policies reinsured hereunder,
unless paid in cash by the Subscribing Reinsurer,

 

  2. To reimburse itself for the Subscribing Reinsurer’s share of any other
amounts claimed to be due hereunder, unless paid in cash by the Subscribing
Reinsurer,

 

  3. To fund a cash account in an amount equal to the Subscribing Reinsurer’s
share of any ceded unearned premium and/or outstanding loss and loss adjustment
expense reserves (including all case reserves plus any reasonable amount
estimated to be unreported from known loss occurrences) funded by means of a
letter of credit which is under non-renewal notice, if said letter of credit has
not been renewed or replaced by the Subscribing Reinsurer 10 days prior to its
expiration date;

 

  4. To refund to the Subscribing Reinsurer any sum in excess of the actual
amount required to fund the Subscribing Reinsurer’s share of the Company’s ceded
unearned premium and/or outstanding loss and loss adjustment expense reserves
(including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences), if so requested by the Subscribing
Reinsurer, and

 

  5. To reimburse itself for the Subscribing Reinsurer’s portion of the unearned
reinsurance premium paid to the Subscribing Reinsurer hereunder.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(3) or B(5), or in the case of
B(2), the actual amount determined to be due, the Company shall promptly return
to the Subscribing Reinsurer the excess amount so drawn.

 

08IL\H3O1010

Page 2 of 3

  

LOGO [g40297img016.jpg]

 

Page 57



--------------------------------------------------------------------------------

C. The issuing trustee bank shall have no responsibility whatsoever in
connection with the priority of withdrawals made by the Company or the
disposition of funds withdrawn, except to ensure that withdrawals are made only
upon the order of properly authorized representatives of the Company.

 

D. At quarterly intervals beginning May 31, 2009, or more frequently as required
by the Company in the event of a loss occurrence prior to May 31, 2009, the
Company shall prepare a specific statement of the Subscribing Reinsurer’s
obligations for the sole purpose of adjusting the Trust Account balance, in the
following manner:

 

  1. If the statement shows that the Subscribing Reinsurer’s obligations exceed
the market value of the eligible assets held in the Trust Account as of the
statement date, the Subscribing Reinsurer shall, after receipt of notice of such
excess, add eligible assets to the Trust Account with a market value equal to
such difference.

 

  2. If, however, the statement shows that the Subscribing Reinsurer’s
obligations are less than the market value of the eligible assets held in the
Trust Account as of the statement date, the Company shall, within 30 days after
receipt of written request from the Subscribing Reinsurer, release such assets
by agreement to withdraw assets from the Trust Account with such excess value
and delivering them to the Subscribing Reinsurer.

It Is Also Agreed that the Subscribing Reinsurer’s share in the attached
Contract shall be separate and apart from the shares of the other reinsurers,
and shall not be joint with the shares of the other reinsurers, it being
understood that the Subscribing Reinsurer shall in no event participate in the
interests and liabilities of the other reinsurers.

In Witness Whereof, the parties hereto by their duly authorized representatives
have executed this Agreement as of the dates undermentioned at:

Port St. Lucie, Florida, this 18 day of JULY in the year 2008.

LOGO [g40297img032.jpg]

Christ Church, Barbados, this 17th day of June in the year 2008.

LOGO [g40297img033.jpg]

 

LOGO [g40297img016.jpg]

08IL\H3O1010

Page 3 of 3

  

 

Page 58



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

XL Re Ltd

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Port St. Lucie, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0%    of the First Excess Catastrophe Reinsurance 0%    of the Second Excess
Catastrophe Reinsurance 0%    of the Third Excess Catastrophe Reinsurance 6.5%
   of the Fourth Excess Catastrophe Reinsurance

This Agreement shall become effective on June 1, 2008, and shall continue in
force until May 31, 2009, both days inclusive, Local Standard Time at the
location where the loss occurrence commences, unless earlier terminated in
accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 12th day of June in the year 2008.

LOGO [g40297img034.jpg]

 

LOGO [g40297img016.jpg]

08IL\H3O1010   

 

Page 59